PER CURIAM.
Now this day come the parties by their counsel and present and file stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated by and between Martin B. Gedlen, attorney for appellant, Carney, Koester & LeBow, and Louis R. Potter, attorney for the appel-lee, Plankinton Building Properties Inc., that the appeal in the above entitled cause #6373 from an order of the District Court for the Eastern District of Wisconsin may be dismissed without costs to either party.”
On consideration, whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed without costs to either party, pursuant to the foregoing stipulation.